Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21, 24-27, 31-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, 12-14, 16, 19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first container” and “heat transfer between the first container and a second container is equivalent” which is considered indefinite.  First, it is unclear if the first container is actually required for the invention, as the limitation “for holding a first container” is a functional limitation which does not positively require the presence of a first container only that the holder is capable of holding a first container and as such there is no actual heat transfer occurring between the first container and anything else as it is not part of the positively recited invention.  Second, applicant has not recited anything in regards to heat transfer aspects of the invention in regards beyond that there is insulation, and has not recited positively the presence of a second container or how the second container relates to 

Claim 7 recites “has the same osmolality of an aqueous liquid mixtures of thermo sensitive substance” which is considered indefinite as it is unclear how this relates to the invention.    The claim has not positively required the presence of any liquid mixtures as the invention is only for using them so it is unclear how a determination of the osmolality as it relates to an aqueous liquid mixture is made.  Further the claim requires the osmolality match an unspecified liquid that is not part of the invention and as such it is unclear how such a determination would be met as there is no liquid mixture to compare such osmolality to.  For the purpose of examination, this limitation is interpreted to require only the mixtures as claimed.

Claim 10 recite “wherein the second insulator has a layer of a phase change material such that thermal insulation is maximized” which is considered indefinite.  It is impossible to have a condition when thermal insulation is maximized, additional thermal insulation can always be added.  This limitation is interpreted that if there is a layer of PCM insulation the limitation is met.

Claims 2-4, 6, 8, 12-14, 16, 19 are rejected as being dependent upon a rejected to claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wowk et al. (US PG Pub 20050016198), hereinafter referred to as Wowk.

With respect to claim 1, Wowk teaches a scale-down system
a holder (large storage container 70) for holding a first container and an insulator (one of the small containers 11 is inside the large container); 
an insulator (thermal insulation 74).
wherein the holder is outwardly surrounded by the insulator such that the insulator insulates at least 50% of holder and such that heat transfer between the first container and a second container is equivalent (74 completely surrounds the container 70 and heat transfer between different containers 11 would be the same within 70).

With respect to claim 2, Wowk teaches wherein the insulator comprises a deformable layer arranged for contacting the first container (the insulator can also include individual insulation around the containers 11, 19, paragraph 47 which can be formed of polyurethane foam, paragraph 14, which is a deformable material).

With respect to claim 3, Wowk teaches wherein the deformable layer is made of polyurethane foam (paragraph 14).
‘


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wowk and further in view of Goldstone (US Patent No. 6360545), hereinafter referred to as Goldstone.

With respect to claim 4, Wowk does not teach wherein the insulator comprises a frame arranged to press the first container against the deformable layer such that thermal insulation is maximized.

Goldstone teaches that an outer wall (20) can be placed around insulation (10, 11) and then through the use of lock nuts the insulation can be compressed with a force so as to optimize the density and thermal insulation properties of the insulation (Column 6, lines 46-59).



With respect to claim 6, Wowk does not teach wherein the insulator has a cavity arranged to be filled with a thermal insulation material.

Goldstone teaches that an outer wall (20) can be placed around insulation (10, 11) and then through the use of lock nuts the insulation can be compressed with a force so as to optimize the density and thermal insulation properties of the insulation (Column 6, lines 46-59).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on Goldstone provided an outer wall around the insulation of Wowk with locking nuts that allow the wall to be forced against the insulation such that the insulation is compressed up against the container (70) of Wowk so as to provide an optimized thermal insulation property of the insulation. Thus the area between the outer wall and the container would be a cavity where the insulation is provided, with the cavity filled with insulation allowing the cavity to be compressed by the outer wall to improve the insulation properties.
 
Claims 7 and 8 are rejected as being dependent upon a rejected claim as they recite the alternate embodiment not required when the cavity is filled with a thermal insulation material.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wowk and further in view of Wood (US PG Pub 20150191291), hereinafter referred to as Wood.



Wowk does not teach wherein the second insulator has a layer of a phase change material such that the thermal insulation is maximized.

Wood teaches that multiple layers of insulation can be used including foam, vacuum insulated panels and PCM panels (paragraph 7).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wood provided a PCM panel layer in addition to the foam of Wowk since it has been shown that combing prior art elements to yield predictable results is obvious whereby providing a second layer of insulation around the container of Wowk would further enhance the insulative and storage properties of the container.




Claims 12-14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wowk.

With respect to claim 12, Wowk teaches a metallic support (platform 80, paragraph 31).

Wowk does not teach a first removable heat exchanger (in Figure 7).


Wowk (Figure 7) does not teach a removable heat exchanger or a second layer of insulation on top of the metallic support.

Wowk (Figure 5) teaches that on top of the metallic support (80) there is a layer of insulation (52) in order to increase uniformity of temperature throughout the Dewar.  Further there is a conductive element (50) which can be removed or moved as desired to achieve a desired temperature distribution in the Dewar (paragraph 48).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have in Wowk (Figure 7) provided thermal insulation on top of the support as well as removable conductive elements (which are heat exchangers) inside the overall Dewar (of Figure 7) based on the teaching of Wowk (Figure 5) in order to be able to provide a desired temperature distribution around the inside of the storage container.


Wowk does not teach the heat exchanger (conductive element) has fins.

Examiner takes official notice that it is old and well known to provide a heat exchanger with fins to increase the heat transfer rate between the heat exchanger and its surroundings and therefore it would have been obvious to have provided the conductive elements of Wowk as modified with fins as it would provide further control and efficiency of the heat exchange of the conductive elements.



With respect to claim 13, Wowk does not teach wherein the second insulation layer has a thickness configured for obtaining an overall heat transfer coefficient between 1-100 W m"2 K1for natural air convection and between 10-100 W m"2 K"1 for forced air convention.

Wowk teaches that the temperature distribution inside the container is based on multiple thermodynamic interactions including the thickness of the thermal insulation (paragraph 24).
2 K1for natural air convection and between 10-100 W m"2 K"1 for forced air convention as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided no criticality for this limitation indicating only that the insulation layer “may have a thickness for obtaining an overall heat transfer coefficient” and then cites preferable configurations (see paragraph 47 of the instant application). 

With respect to claim 14, Wowk teaches wherein the second insulation layer is made of polyethylene (Paragraph 14, the thermal insulation can be polyethylene).

With respect to claim 16, Wowk teaches wherein the fins and the metallic support are made of a material with a thermal conductivity higher than 2 W/m-K (all thermal conductive materials in Wowk are designed to have at a minimum 10 W/m-K, which would include both those already present in Figure 7 and those in Figure 7 as modified by Figure 5 in the rejection above).

With respect to claim 19, Wowk (Figure 7) does not teach comprising a thermoelectric element whose temperature is controlled by electric current.

Wowk teaches that in other embodiments the cold source for the Dewar can be thermoelectric piles (Paragraph 14).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wowk provided thermoelectric piles (which would be thermoelectric elements whose temperature is controlled by electric current) in the use of the embodiment of Figure 7 of Wowk since it has been shown that a simple substitution of one known element (liquid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763